EXHIBIT 10(vv)

GUARANTY

As a material inducement to Landlord to enter into the Lease dated December 18,
2006 (the “Lease”), between The EPOCH Group, L.C., as Tenant, and The Wells Fund
XI – Fund XII – REIT Joint Venture, as Landlord, Blue Cross and Blue Shield of
Kansas City, a Missouri health services corporation (“Guarantor”), hereby
unconditionally and irrevocably guarantees the complete and timely payment and
performance of each obligation of Tenant (and any assignee) under the Lease and
any extensions or renewals of and amendments to the Lease. This Guaranty is an
absolute, primary, and continuing, guaranty of payment and performance and is
independent of Tenant’s obligations under the Lease. Guarantor shall be
primarily liable, jointly and severally, with Tenant and any other guarantor of
Tenant’s obligations. Guarantor waives any right to require Landlord to (a) join
Tenant with Guarantor in any suit arising under this Guaranty, (b) proceed
against or exhaust any security given to secure Tenant’s obligations under the
Lease, or (c) pursue or exhaust any other remedy in Landlord’s power.

Until all of Tenant’s obligations to Landlord have been discharged in full,
Guarantor shall have no right of subrogation against Tenant. Landlord may,
without notice or demand and without affecting Guarantor’s liability hereunder,
from time to time, compromise, extend or otherwise modify any or all of the
terms of the Lease, or fail to perfect, or fail to continue the perfection of,
any security interests granted under the Lease. Without limiting the generality
of the foregoing, if Tenant elects to increase the size of the leased premises,
extend the lease term, or otherwise expand Tenant’s obligations under the Lease,
Tenant’s execution of such lease documentation shall constitute Guarantor’s
consent thereto (and such increased obligations of Tenant under the Lease shall
constitute a guaranteed obligation hereunder); Guarantor hereby waives any and
all rights to consent thereto. Guarantor waives any right to participate in any
security now or hereafter held by Landlord. Guarantor hereby waives all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, dishonor and notices of acceptance of this Guaranty, and
waives all notices of existence, creation or incurring of new or additional
obligations from Tenant to Landlord. Guarantor further waives all defenses
afforded guarantors or based on suretyship or impairment of collateral under
applicable Law, other than payment and performance in full of Tenant’s
obligations under the Lease. The liability of Guarantor under this Guaranty will
not be affected by (1) the release or discharge of Tenant from, or impairment,
limitation or modification of, Tenant’s obligations under the Lease in any
bankruptcy, receivership, or other debtor relief proceeding, whether state or
federal and whether voluntary or involuntary; (2) the rejection or disaffirmance
of the Lease in any such proceeding; or (3) the cessation from any cause
whatsoever of the liability of Tenant under the Lease.

Notwithstanding anything to the contrary contained in this Guaranty, Guarantor’s
liability under this Guaranty shall be limited to one million five hundred
thousand dollars ($1,500,000.00) in the aggregate, plus Landlord’s costs of
enforcement and collection hereunder. Provided Tenant is not in default under
the Lease and further provided that Tenant has not been late in paying rent
under the Lease on more than two (2) occasions (considering payments made by
tenant or Guarantor during the cure periods provided for in the Lease as not
being made late), then: (a) effective on the first day of the thirty seventh
(37th) Lease Month and each succeeding



--------------------------------------------------------------------------------

Lease Month the $1,500,000 cap shall be reduced by $83,333.33 and (b) effective
on the first day of the fifty fourth (54th) Lease Month this Guaranty shall be
terminated and of no further force or effect.

Guarantor shall pay to Landlord all costs incurred by Landlord in enforcing this
Guaranty (including, without limitation, reasonable attorneys’ fees and
expenses). The obligations of Tenant under the Lease to execute and deliver
estoppel statements, as therein provided, shall be deemed to also require the
Guarantor hereunder to do so and provide the same relative to Guarantor
following written request by Landlord in accordance with the terms of the Lease.
All notices and other communications given pursuant to, or in connection with,
this Guaranty shall be delivered in the same manner required in the Lease. All
notices or other communications addressed to Guarantor shall be delivered at the
address set forth below. This Guaranty shall be binding upon the successors and
assigns of Guarantor and shall inure to the benefit of Landlord’s successors and
assigns.

 

Executed as of December 12th 2006.  

 

Blue Cross and Blue Shield of Kansas City,

a Missouri health services corporation

 

 

  By:  

/s/ Tom Bowser

    APPROVED-LEGAL SERVICES   Name:   Tom Bowser       Title:   President and
Chief Executive Officer    

/s/ C. Brent Bertram

        C. Brent Bertram         DATE 12/12/06           Address:  

One Pershing Square

       

2301 Main Street

       

Kansas City, MO 64108

       

Attention: Legal Services

   

 

2